                           Case 3:17-cv-05659-WHA Document 292 Filed 12/04/18 Page 1 of 5

                                               I   RELL          & MANELLA                         LLP
                                                       A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
                                                           INCLUDING PROFESSIONAL CORPORATIONS

1800 AVENUE O F THE STARS, SUITE 900               840 NEWPORT CENTER DRIVE, SUITE 400
                                                                                                                 TELEPHONE (949) 760-0991
    LO S AN GELES, CA 90067- 4276
     TEL EPHONE (310) 277- 1010               N E W P O R T B E AC H , C A L I F O R N I A 9 2 6 6 0 - 6 3 2 4    FACSIMILE (949) 760 -5200
      FACSIMILE (310) 203- 7199                                                                                    WEBSITE:     w ww . irel l .c om

                                                                                                                       WRITER'S DIRECT
                                                                                                                    TELEPHONE ( 949) 760 -5222
                                                                                                                        RCarson@irell.com


                                                               December 4, 2018

            Hon. William Alsup
            U.S. District Court, Northern District of California
                       Re:          Finjan, Inc. v. Juniper Networks, Inc., Case No. 3:17-cv-05659-WHA

            Dear Judge Alsup:
                    Juniper Networks writes to renew its request that the Court preclude Finjan’s damages
            expert, Mr. Arst, from providing any testimony at the upcoming trial. In its Daubert motion,
            Juniper moved to exclude Mr. Arst’s testimony “in its entirety” (Juniper’s Daubert Motion Dkt.
            230 at 8), and the Court granted Juniper’s motion. Order at 6 (“Juniper’s motion to exclude Expert
            Arst’s testimony is therefore GRANTED.”). The Court agreed with Juniper that Finjan swung for
            the fences—advancing a damages figure of $60-$70 million on a $1.8 million royalty base—but
            that Finjan, and Mr. Arst, struck out. Despite the Court’s Daubert ruling, Finjan still intends to call
            Mr. Arst to testify at trial. At today’s pretrial conference, Finjan identified certain sections of Mr.
            Arst’s report that are allegedly untouched by the Court’s Daubert ruling. As set forth below, there
            is no proper basis for Mr. Arst to testify on those sections of his report.1 Juniper addresses each of
            those sections in turn, grouping them as appropriate.

            Mr. Arst Should Not Be Permitted To Testify On Section 6 Of His Report

                   Finjan stated that it intended to offer Mr. Arst to testify based on various subsections in
            Section 6 of his report (specifically, sections 6.1, 6.1.1, 6.1.2, 6.1.3, 6.2, 6.3, 6.3.1 and 6.4). Yet
            those portions of Mr. Arst’s report merely provide factual background based on numerous
            hearsay sources. Indeed, Mr. Arst explains:




                       1
                     During argument on the parties’ motions in limine, counsel for Finjan also contended that
            Mr. Arst did not have an adequate opportunity to consider spreadsheets that reflect the customer
            names which would allow Finjan to identify the particular SRX devices where a Sky ATP license
            had been enabled. Finjan’s complaints are simply pretext as Mr. Arst testified at deposition that
            having such information would not have impacted his analysis. Ex. 1 (Arst Depo) at 56:19-57:8
            (“Q. You did endeavor to determine how many Sky ATP licenses had been enabled? A. Yes.
            Again, my understanding is that's not tracked by Juniper and that information is not available. Q.
            What is that understanding based upon? A. If memory serves, there were some interrogatory
            responses that related to the absence of information about this subject matter. Q. If that
            information were available to you, would it have impacted your analysis? MS. CAIRE:·
            Objection; form THE WITNESS: I don't think so in a material way for the reasons that we've
            talked about today.”) (emphasis added).




            10618327
                 Case 3:17-cv-05659-WHA Document 292 Filed 12/04/18 Page 2 of 5
IRELL & M             ANELLA LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




                “In order to provide context for the current dispute, I have provided background
                information on the relevant parties, the ’494 Patent, and Juniper’s alleged use of
                the inventions claimed by the ’494 Patent in the sections below.”
   Arst Report (Dkt. 228-7) at p. 3. Mr. Arst has no personal knowledge of any of these subjects, and
   if he were allowed to testify on them anyway, he would be a mere conduit for hearsay. For
   example, Finjan would have Mr. Arst regurgitate statements Finjan made in its 10-K filings to
   suggest that:

                “Finjan invested heavily in the research and development of its technologies and
                in protecting its innovations by securing patents covering them.14 Following the
                development of its technologies, FSL, together with its subsidiaries, provided
                secure web gateway solutions – including software and hardware – to the
                enterprise and endpoint markets both directly and through technology partners
                and/or original equipment manufacturers ("OEMs").15 In 2002, Finjan Software,
                Inc. (“FSI”), a Delaware corporation, was formed to acquire and hold all of the
                capital stock of Finjan.16 Thereafter, FSI focused its efforts on research &
                development and sales & marketing activities in an effort to bolster its position in
                the security industry and enhance its platform of web / network inspection
                technologies.
   Arst Report at pp. 4-5 (citing Finjan Holdings, Inc. Form 10-K for the fiscal year ending December
   31, 2017). Finjan would also apparently have Mr. Arst regurgitate statements in third party industry
   reports published by IDC reports to push its narrative that it was apparently a “leading innovator”:

                “Finjan Software, the inventor of proactive content behavior inspection, protects
                organizations using its Next Generation of Vital Security Appliance Series of
                products that provide day-zero defense against new, previously unknown attacks
                by leveraging its proprietary application-level behavior blocking technology.

                :::

                As a leading innovator in the proactive content security space, Finjan is
                committed to providing its customers with the most advanced technology solutions
                to ensure day-zero security. Currently, Finjan has eight technology patents with
                various others pending. Finjan's Malicious Code Research Center (MCRC)
                specializes in the discovery and analysis of new vulnerabilities that could be
                exploited for Internet and email attacks. Using this expertise, MCRC researchers
                contribute to the development of Finjan's next-generation products to keep Finjan
                customers protected from the next, yet-to-be-discovered attacks, as well as work
                with the world's leading software vendors to patch their security holes.”
   Arst Report at p. 5 (citing IDC_FINJAN-JN 008896) (italics in report). Finjan also wants Mr. Arst
   to present hearsay characterizations of the testimony of Finjan’s CEO, Mr. Hartstein. For example,
   it appears Finjan seeks to have Mr. Arst repeat that Finjan’s “rates are 8 percent for hardware, 16
   percent for software, or $8 per user.” Arst Report at 14 (citing testimony of Philip Hartstein). This
   is entirely inappropriate as Mr. Arst does not even offer an expert opinion on a reasonably royalty
   based on a per user rate.




   10618327                                              -2-
                 Case 3:17-cv-05659-WHA Document 292 Filed 12/04/18 Page 3 of 5
IRELL & M             ANELLA LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




           While Federal Rule of Evidence 703 provides that an expert can sometimes disclose
   otherwise inadmissible facts and data on which the expert relied “in forming an opinion,” provided
   “their probative value in helping the jury evaluate the opinion substantially outweighs their
   prejudicial effect,” Finjan would be offering Mr. Arst as a conduit of pure hearsay without tying
   the hearsay to an actual opinion. Indeed, Mr. Arst has no damages opinion in light of the Court’s
   Daubert ruling. It would be entirely inappropriate, and well outside the scope of Rule 703, to allow
   Mr. Arst to serve as a mouthpiece for wide-ranging hearsay untethered to any actual expert
   opinion.

           Mr. Arst’s discussion in Section 6.3.1. regarding Juniper products and the allegedly
   infringing features is similarly untethered to an admissible opinion. In the Court’s Daubert
   ruling, the Court explained:

                “Finjan further contends that the revenue base does not capture the benefits
                Juniper gained from the alleged infringement. That is, according to Finjan, it does
                not fully reflect the advantages Juniper gained from moving into the security
                business with its investment in the Sky ATP technology, such as having the most
                up-to-date threat intelligence. While this might be true, Expert Arst simply asserts
                this notion in his report and does not attempt to quantify these benefits to
                Juniper outside the cost-savings context. Nor does Expert Arst attempt to show
                that the offer of free Sky ATP licenses drove any SRX unit sales.”
   Order at 5. (emphasis added). As such, Mr. Arst should be precluded from testifying on Section 6
   of his report.

   Mr. Arst Should Not Be Permitted To Testify On Sections 7, 7.1, and 7.2 Of His Report

           Mr. Arst should not be permitted to testify on Sections 7, 7.1, and 7.2 because those
   sections simply regurgitate legal standards and factual elements. Under Section 7, Mr. Arst
   provides an overview of the legal standards for calculating damages in a patent case under
   Section 7. The Court will instruct the jury on these legal standards. It would be inappropriate for
   Mr. Arst do so—particularly given that Mr. Arst does not have an admissible damages opinion,
   and hence he himself will not be able to apply these legal standards to the facts of this case.
   Section 7.1 relates to the date of the hypothetical negotiation. Mr. Arst opines that “I have
   assumed that the hypothetical negotiation in this matter would have occurred in the period
   leading up to October 2015…” Arst Report at 29. An assumption is not evidence and
   masquerading it as an expert opinion is inappropriate. Section 7.2 is similarly directed to
   information appropriately suited for jury instructions, such as that “[r]easonable royalties are
   frequently calculated by multiplying a reasonable royalty rate times a royalty base of alleged
   infringing commercial activity” and “[r]easonable royalties can also be expressed on a lump-sum
   basis.” Id. Again, Mr. Arst will not be able to actually apply these principles at trial.

   Mr. Arst Should Not Be Permitted To Testify On Sections 7.3 and 7.3.3.

           Section 7.3 simply identifies three valuation methodologies—the cost approach, market
   approach, and income approach. There is no basis for Mr. Arst to testify, generically, regarding
   these three methodologies. Mr. Arst’s cost approach has been excluded by the Court’s Daubert



   10618327                                              -3-
                 Case 3:17-cv-05659-WHA Document 292 Filed 12/04/18 Page 4 of 5
IRELL & M             ANELLA LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




   Order. Mr. Arst found the market approach even less probative of a reasonable royalty than his
   excluded cost approach. Arst Report at 34. And Mr. Arst concluded that numerous factors
   “make it difficult to isolate the economic footprint of the ’494 Patent under an Income Approach,
   and I have therefore not employed the Income Approach in this case.” Arst Report. at 44
   (Section 7.3.3. Income Approach). Id. It makes no sense how this testimony could be useful to
   the jury.

   Mr. Arst Should Not Be Permitted To Testify On Section 7.5 (Georgia Pacific Factors)

          Finjan suggested that it would offer Mr. Arst to testify to the “general framework” for the
   hypothetical negotiation in view of the Georgia-Pacific factors. This is sleight of hand because
   Mr. Arst’s opinion is entirely predicated on his excluded cost-savings approach, including his
   handling of the Georgia-Pacific factors. Mr. Arst first came up with a $60-$70 million
   “baseline” damages amount using his excluded cost-savings approach and only then analyzed
   the Georgia-Pacific factors to determine if any adjustments were needed to be made to this $60-
   70 million baseline. Specifically, Mr. Arst explains:

                “As previously discussed, I have concluded that the Cost Approach provides the
                best available indicator of the economic footprint of the ’494 Patent for purposes
                of evaluating the hypothetical negotiation in this case. Thus, it is my opinion that
                the hypothetical negotiation in this matter would focus on a quantitative baseline
                range of approximately $55.5 million - $64.7 million. The next step of my
                analysis was to analyze the Georgia-Pacific factors to evaluate the impact, if
                any, each factor would have on this baseline range.”
   Arst Report at p. 45 (Section 7.5). After Mr. Arst goes through the motions of this Georgia-
   Pacific exercise, he winds up exactly where he started—namely, with his now-excluded $60-70
   million damages amount. See Arst Report at pp. 45-51 (Section 7.5). So Mr. Arst ultimately
   makes no adjustment to his cost-savings analysis based on the Georgia-Pacific factors.

           Given that Mr. Arst’s cost-savings baseline has been excluded, Mr. Arst’s Georgia-
   Pacific analysis is irrelevant. Allowing Finjan to present such testimony would lead to significant
   jury confusion and prejudice. Mr. Arst no longer has a starting point for his Georgia-Pacific
   analysis. As a result, Mr. Arst’s testimony that certain Georgia-Pacific factors should lead to an
   upper adjustment, or a downward adjustment, or (as his opines for nearly all of the factors) no
   adjustment, would be nonsensical to the jury, because Mr. Arst cannot identify a baseline to
   which such adjustments should be made. Thus, Mr. Arst should be precluded from testifying on
   his Georgia-Pacific analysis in Section 7.5 of his report.

   Finjan’s Inability to Apportion

           As noted above, the portions of Mr. Arst’s report identified by Finjan at the pre-trial
   conference do not contain reliable opinions that would be helpful to the jury. Even if the Court
   were to allow Finjan to present testimony from these sections, however, Finjan still would not be
   able to meet its burden to establish damages. The Federal Circuit has instructed: “When the
   accused technology does not make up the whole of the accused product, apportionment is
   required.” Finjan, Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299, 1309 (Fed. Cir. 2018). In this
   case, there can be no genuine dispute that the accused products incorporate numerous


   10618327                                              -4-
                 Case 3:17-cv-05659-WHA Document 292 Filed 12/04/18 Page 5 of 5
IRELL & M             ANELLA LLP
  A REGISTERED LIMITED LIABILITY LAW PARTNERSHIP
      INCLUDING PROFESSIONAL CORPORATIONS




   components and the accused technology does not make up the whole of the accused products.
   Indeed, Finjan’s expert Mr. Arst testifies that the substantial number of features of the SRX and
   Sky ATP that contribute to consumer demand, both alone and synergistically in combination
   with one or more of each other and/or other Juniper products and services “make it difficult to
   isolate the economic footprint of the ’494 Patent.” See Section 7.3.3. of the Expert Report of
   Kevin M. Arst. In light of this, it would be inappropriate to allow Finjan to present a damages
   case without apportionment. The problem for Finjan is that Mr. Arst simply does not provide an
   opinion on how to properly apportion the value of the allegedly infringing features of Sky ATP
   and Sky ATP used in combination with the SRX. Moreover, Finjan’s fact witnesses have no
   foundation or basis to supply the needed testimony to address the Federal Circuit’s mandate to
   properly apportion the royalty base. Accordingly, Juniper requests that the Court order Finjan to
   provide a formal offer of proof for its damages claim, including how it intends to present
   evidence related to apportionment.


                                                   Respectfully submitted,

                                                   /s/ Rebecca L. Carson
                                                   Rebecca L. Carson
                                                   IRELL & MANELLA LLP
                                                   Attorneys for Defendant
                                                   Juniper Networks, Inc.




   10618327                                          -5-
